United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Las Vegas, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Lonnie L. Boylan, for the appellant
Office of Solicitor, for the Director

Docket No. 15-256
Issued: April 16, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 13, 2014 appellant, through his representative, filed a timely appeal from
an August 29, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that his left shoulder,
thoracic, and cervical conditions were causally related to a September 6, 2012 employment
incident, as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the August 29, 2014 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant’s representative contended that the medical evidence submitted was
sufficient to establish causal relationship.
FACTUAL HISTORY
On February 12, 2013 appellant, a 27-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that he injured his left shoulder in September 2012 as a result
of lifting parcels into designated locations.
In a report dated February 13, 2013, Dr. Sushil Prabakaran, an attending physician,
diagnosed left shoulder, thoracic, and cervical strains and indicated that appellant was injured
due to lifting parcels and pitching them into their designated containers at work. He restricted
appellant from lifting, pushing, or pulling over 10 pounds and reaching above the shoulders.
In a February 28, 2013 letter, OWCP notified appellant of the deficiencies of his claim
and afforded him 30 days to submit additional evidence and respond to its inquiries.
Appellant submitted a November 15, 2012 report from Ruth Ramirez, a nurse
practitioner, who reported that he worked at the employing establishment moving packages up to
70 pounds and complained of back, shoulder, and neck pain for the past two months.
Ms. Ramirez diagnosed backache, left shoulder pain, and cervicalgia. Appellant also submitted
physical therapy notes dated February 15 through 25, 2013.3
In reports dated February 21 through March 19, 2013, Dr. Christopher Fisher, a Boardcertified physiatrist, diagnosed left shoulder pain. Appellant reported that he was lifting parcels
at the employing establishment and had an “onset of his current left shoulder symptoms.”
Dr. Fisher diagnosed left subacromial bursitis and restricted appellant from lifting, pushing, and
pulling over 20 pounds.
On March 9, 2013 appellant accepted a limited-duty assignment as a modified manual
distribution clerk with restrictions.
By decision dated March 29, 2013, OWCP denied appellant’s claim on the basis that the
medical evidence was not sufficient to establish a causal relationship between his left shoulder,
thoracic, and cervical conditions and the September 6, 2012 employment incident.
On May 2, 2013 appellant, through his representative, requested reconsideration and
submitted reports dated April 2 and 19, 2013 from Dr. Fisher who reiterated his diagnoses and
opinions.
By decision dated August 2, 2013, OWCP denied modification of its prior decision.
On May 20, 2014 appellant, through his representative, requested reconsideration and
submitted a magnetic resonance imaging (MRI) scan of the left shoulder dated September 24,
3

Appellant also filed wage-loss compensation claims for the period February 13 through March 8, 2013. In a
March 21, 2013 letter, OWCP notified him that no action could be taken on these claims until his case had been
adjudicated.

2

2013, an October 30, 2013 x-ray of the cervical spine which revealed a mild anterior
compression deformity of C6, and a November 13, 2013 MRI scan of the cervical spine, which
showed a mild reversal of the normal cervical lordosis.
In reports dated September 11, 2013 through May 1, 2014, Dr. John Champlin, a Boardcertified family practitioner, reported that appellant had an approximately one-year history of left
shoulder pain and had a steroid injection and physical therapy without relief in symptoms. He
diagnosed left shoulder derangement, left shoulder muscle spasm, acquired deformity of the
cervical spine, and cervicalgia. On May 1, 2014 Dr. Champlin noted that appellant’s duties
required lifting and pitching postal parcels into designated containers, lifting up to 70 pounds,
carrying up to 45 pounds, and reaching over the shoulder. He opined that appellant’s conditions
were “undoubtedly and proximately caused by the traumatic forces involving lifting and pitching
the postal parcels, weighing 45 pounds to 70 pounds, during his occupational activities” on
September 6, 2012.
By decision dated August 29, 2014, OWCP denied modification of its prior decision
noting that the work factors seemed to have occurred over a period of time but that there was no
evidence that appellant filed or intended to file an occupational disease claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury5 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.7
4

Supra note 1.

5

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
6

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).
7

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

3

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.8
ANALYSIS
OWCP has accepted that the employment incident of September 6, 2012 occurred at the
time, place, and in the manner alleged. The issue is whether appellant’s left shoulder, thoracic,
and cervical conditions resulted from the September 6, 2012 employment incident. The Board
finds that he did not meet his burden of proof to establish a causal relationship between the
conditions for which compensation is claimed and the employment incident.
In his reports, Dr. Champlin indicated that appellant had an approximately one-year
history of left shoulder pain and diagnosed left shoulder derangement, left shoulder muscle
spasm, acquired deformity of the cervical spine, and cervicalgia. On May 1, 2014 he indicated
that appellant’s duties required lifting and pitching postal parcels into designated containers,
lifting up to 70 pounds, carrying up to 45 pounds, and reaching over the shoulder. Dr. Champlin
opined that appellant’s conditions were “undoubtedly and proximately caused by the traumatic
forces involving lifting and pitching the postal parcels, weighing 45 pounds to 70 pounds, during
his occupational activities” on September 6, 2012. He failed to provide a rationalized opinion
explaining how lifting and pitching the postal parcels at work on September 6, 2012 caused or
aggravated appellant’s conditions. Dr. Champlin noted that appellant’s conditions occurred
while he was at work, but such generalized statements do not establish causal relationship
because they merely repeat his allegations and are unsupported by adequate medical rationale
explaining how his physical activity at work actually caused or aggravated the diagnosed
conditions.9 Thus, the Board finds that the reports from Dr. Champlin are insufficient to
establish that appellant sustained an employment-related injury.
Similarly, in a report dated February 13, 2013, Dr. Prabakaran diagnosed left shoulder,
thoracic, and cervical strains and indicated that appellant was injured due to lifting parcels and
pitching them into their designated containers at work. The Board finds that Dr. Prabakaran
failed to provide a rationalized opinion explaining how lifting and pitching the postal parcels at
work on September 6, 2012 caused or aggravated appellant’s conditions. Dr. Prabakaran
indicated that appellant’s conditions occurred while he was at work, but, as noted above, such
generalized statements do not establish causal relationship because they merely repeat
appellant’s allegations and are unsupported by adequate medical rationale explaining how his
physical activity at work actually caused or aggravated the diagnosed conditions.10 Thus,
appellant has not met his burden of proof with this submission.
8

Id. See Gary J. Watling, 52 ECAB 278 (2001).

9

See K.W., Docket No. 10-98 (issued September 10, 2010).

10

Id.

4

In his reports, Dr. Fisher diagnosed left subacromial bursitis and indicated that appellant
was lifting parcels at the employing establishment and had an “onset of his current left shoulder
symptoms.” The Board finds that Dr. Fisher did not provide sufficient medical rationale
explaining how appellant’s left subacromial bursitis condition was caused or aggravated by
lifting and pitching the postal parcels at work on September 6, 2012. Thus, appellant failed to
meet his burden to establish a claim.
Appellant further submitted a November 15, 2012 report from a nurse practitioner,
physical therapy notes dated February 15 to 25, 2013, an October 30, 2013 x-ray, and MRI scans
dated September 24 and November 13, 2013. These documents do not constitute competent
medical evidence as they do not contain rationale by a physician relating appellant’s disability to
his employment.11 As such, the Board finds that appellant did not meet his burden of proof with
these submissions.
As appellant has not submitted any rationalized medical evidence to support his
allegation that he sustained an injury causally related to a September 6, 2012 employment
incident, he has failed to meet his burden of proof to establish a claim for compensation.
On appeal, appellant’s representative contends that the medical evidence submitted is
sufficient to establish causal relationship. Based on the findings and reasons stated above, the
Board finds that the representative’s argument is not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his left
shoulder, thoracic, and cervical conditions were causally related to a September 6, 2012
employment incident, as alleged.

11

See 5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the
scope of their practice as defined by State law.” See also Paul Foster, 56 ECAB 208, 212 n.12 (2004); Joseph N.
Fassi, 42 ECAB 677 (1991); Barbara J. Williams, 40 ECAB 649 (1989).

5

ORDER
IT IS HEREBY ORDERED THAT the August 29, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 16, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

